Citation Nr: 0800703	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease. 

2.  Entitlement to service connection for chloracne, claimed 
as due to Agent Orange exposure.

3.  Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969 and from July 1978 to April 1989.  Before the 
last period of service there were 11 years, 7 months of 
unverified active service.  He was awarded the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The veteran was to have a hearing before a Board member in 
October 2005, but he cancelled this hearing in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was seen for skin problems in service, including 
in December 1975, May 1976, October 1976, September 1979, 
December 1981, July 1985, and January 1986.  He was also seen 
for chest pain in service, in September 1980.  An 
electrocardiogram at that time showed "RRWP" but was 
otherwise within normal limits.  Further, in February 1976 
the veteran complained of pain in his stomach after meals and 
liquid intake.  In July 1981, he reported nausea and pulling 
in his upper chest, with an assessment of gastrointestinal 
upset.  In October 1986, he complained of tightness in his 
chest and difficulty swallowing.

After service, on VA examination in September 1989 the 
veteran had marked bradycardia and a T-wave inversion V1 
through V3 that may have represented ischemic change or may 
have been a normal variant.  In February 1995, he was 
evaluated for left-sided chest pain, with an assessment of 
atypical chest pain and myocardial infarction ruled out.  In 
August 1995, Bruce protocol revealed findings consistent with 
mild ischemia of the inferior lateral wall. 

An undated letter from the Central Alabama Veterans Health 
Care System to the veteran was received in December 2001.  
This letter noted that the veteran had an Agent Orange 
examination and was found to have coronary artery disease, 
esophageal reflux, and chloracne.  

On VA examinations in March 2002, the veteran was diagnosed 
as having gastroesophageal reflux disorder; chloracne, not 
active; sinus bradycardia; and a mildly dilated aortic root, 
by echocardiogram.  Electrocardiogram did not show any 
evidence of coronary artery disease.

On remand, the VA Agent Orange examination report that was 
mentioned in the VA letter should be obtained.  So should 
complete records of VA treatment the veteran received from 
1989 to 2000 from the Columbus CBOC-VA Clinic, the Tuskegee, 
Alabama VA Medical Center (VAMC), and the Montgomery, Alabama 
VAMC; and from the Martin Army Hospital, dated from 1989 to 
1995.  Also, the veteran should be afforded appropriate VA 
examinations.  The provisions of 38 C.F.R. § 3.159 indicate 
that an examination is necessary when there is evidence of 
current disability; an event, injury, or disease in service; 
and an indication that the claimed disability may be 
associated with it.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain 
complete records of treatment the 
veteran received for his claimed 
disabilities dated from 1989 to 2000 
from the Columbus, Georgia CBOC-VA 
Clinic, the Tuskegee, Alabama VAMC, and 
the Montgomery, Alabama VAMC.

2.  Make arrangements to obtain 
complete records of treatment the 
veteran received for his claimed 
disabilities dated from 1989 to 1995 
from the Martin Army Hospital at Ft. 
Benning, Georgia. 

3.  As noted above, an undated letter 
from the Central Alabama Veterans 
Health Care System noted that the 
veteran had an Agent Orange examination 
and was found to have coronary artery 
disease, esophageal reflux, and 
chloracne.  A copy of this report 
should be obtained.

4.  Thereafter, schedule the veteran 
for VA skin, gastrointestinal, and 
cardiovascular examinations.  Provide 
the examiners with the claims file for 
review.  All necessary special studies 
or tests are to be accomplished.  The 
examiners are to review the claims 
folder, including the service medical 
records.  

The skin examiner must express an 
opinion as to whether the veteran has 
chloracne, and if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that it had its 
onset during active service or is 
related to any in-service disease or 
injury, including Agent Orange 
exposure.  

The gastrointestinal examiner must 
express an opinion as to whether the 
veteran has gastroesophageal reflux 
disease, and if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that it had its 
onset during active service or is 
related to any in-service disease or 
injury.  

The cardiovascular examiner must 
express an opinion as to whether the 
veteran has coronary artery disease 
and/or any other cardiovascular 
disease, and if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that it had its 
onset during active service or was 
manifest within one year of the 
veteran's separation from service, or 
is related to any in-service disease or 
injury.  

The examiners must provide 
comprehensive reports including 
complete rationales for all conclusions 
reached.

5.  Thereafter, again consider the 
veteran's pending claims in light of all 
additional evidence added to the record 
since the May 2005 statement of the case.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





